Title: John Adams to Isaac Smith Sr., 17 July 1776
From: Adams, John
To: Smith, Isaac Sr.


     
      Sir
      Philadelphia July 17. 1776
     
     Your Letter of the Eighth contains Intelligence of an interesting Nature to the Public as well as to me, and my Family in particular.—The Small Pox is so terrible an Enemy that it is high Time to subdue it.—I am under the greatest Obligation to you, Sir, and Mrs. Smith for your kind Offer of the Accommodations of your House to Mrs. Adams and my Children. I shall be very, very anxious, untill I hear further, and if it was possible I would be in Boston as soon as an Horse could carry me. But this is the most unlucky Time, that ever happened. Such Business is now before Us, that I cannot in Honour and in duty to the public, stir from this Place, at present. After a very few Months, I shall return: But in the mean Time, I shall suffer inexpressible distress, on Account of my Family. My only Consolation is that they have no small Number of very kind Friends.
     We are in hourly Expectation of some important Event at New York. We hope there will be a sufficient Number of Men there, to give the Enemy a proper Reception. But am sorry the Massachusetts have not sent along some of their Militia, as requested. My most affectionate Regards to Mrs. Smith and the family. I am yr.
    